Exhibit 10.3

 

AMENDMENT NO. 2

TO

REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated as of
July 26, 2005, made among ITC^DeltaCom, Inc., a Delaware corporation (the
“Company”), and each person listed on the signature pages hereof under the
heading “Series A Preferred Stockholders.”

 

WITNESSETH:

 

WHEREAS, pursuant to the Warrant Agreement, dated as of the date hereof, between
the Company and Mellon Investor Services LLC, as Warrant Agent, the Company has
issued or will issue to certain lenders to the Company (collectively, the “TCP
Securityholders”) on or after the date hereof warrants (the “Warrants”) to
purchase shares of (i) the 8% Series C Convertible Redeemable Preferred Stock,
par value $.01 per share, of the Company (the “Series C Preferred Stock”), and
(ii) the Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”);

 

WHEREAS, as of the date hereof, the Company has entered into a registration
rights agreement (the “TCP Registration Rights Agreement”) among the Company and
the TCP Securityholders, pursuant to which the persons specified therein will be
entitled to certain shelf, demand and piggyback registration rights with respect
to the Warrants, the Series C Preferred Stock, the Common Stock and other
securities, as specified therein; and

 

WHEREAS, the parties to this Amendment wish to amend the Registration Rights
Agreement, dated as of October 29, 2002, as amended and restated as of
October 6, 2003 and as further amended as of December 4, 2003 (the “Agreement”),
among the Company, the persons listed on the signature pages hereof under the
heading “Series A Preferred Stockholders” and the other parties to such
agreement to facilitate the execution, delivery and performance of the TCP
Registration Rights Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Effectiveness. This Amendment shall be effective as of the date hereof.

 

2. Definitions.

 

(a) Section 1 of the Agreement is hereby amended by adding, in the appropriate
alphabetical order, the following definitions to such Section 1:

 

“TCP Holder” means any holder of TCP Registrable Securities.

 

“TCP Registrable Securities” means, with respect to any offering hereunder, the
“Registrable Securities” (as defined in the TCP Registration Rights Agreement)
that the “Holders” (as defined in the TCP Registration Rights Agreement) are
entitled to request be included in such offering pursuant to the TCP
Registration Rights Agreement as in effect on the date hereof.



--------------------------------------------------------------------------------

“TCP Registration Rights Agreement” means the Registration Rights Agreement,
dated as of July 26, 2005, among the Company and the other Persons listed on the
signature pages thereof.

 

“Rule 144A Resale Shelf Registration” means a registration under the Securities
Act of convertible notes, preferred stock and/or warrants for resale of such
securities by the purchasers thereof acquired in an offering under the
Securities Act made to one or more nationally recognized investment banking
firms as initial purchasers for reoffering by such initial purchasers solely to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act), to other institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act), or to investors outside
the United States in compliance with Regulation S under the Securities Act.

 

(b) The definitions of “Excluded Registration,” “Other Registrable Securities,”
“WCAS Registrable Securities” and “WCAS Registration Rights Agreement” set forth
in Section 1 of the Agreement are hereby amended and restated in their entirety
to read as follows:

 

“Excluded Registration” means (i) a registration of Common Stock under the
Securities Act pursuant to a registration statement filed (a) on Form S-4 or
Form S-8 or any successor registration forms that may be adopted by the SEC or
(b) in connection with an exchange offer or an offering of securities solely to
existing stockholders of the Company or employees of the Company or its
subsidiaries, (ii) a Rule 144A Resale Shelf Registration or (iii) a registration
statement filed pursuant to Section 3 of the TCP Registration Rights Agreement.”

 

“Other Registrable Securities” means, with respect to any offering hereunder,
the securities that any Person is entitled to request be included in such
offering pursuant to any registration rights agreement other than this
Agreement, the WCAS Registration Rights Agreement or the TCP Registration Rights
Agreement.”

 

“WCAS Registrable Securities” means, with respect to any offering hereunder, the
“Registrable Securities” (as defined in the WCAS Registration Rights Agreement)
that the Holders (as defined in the WCAS Registration Rights Agreement) are
entitled to request be included in such offering pursuant to the WCAS
Registration Rights Agreement.”

 

“WCAS Registration Rights Agreement” means the Registration Rights Agreement,
dated as of October 6, 2003, as amended as of December 4, 2003 and July 26,
2005, among the Company and the other Persons listed on the signature pages
thereof.”

 

-2-



--------------------------------------------------------------------------------

3. Amendment to Section 2. Section 2 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

2. “Securities Subject to this Agreement. The Registrable Securities are the
sole securities entitled to the benefits of this Agreement. For the purposes of
this Agreement, Registrable Securities held by any Holder shall cease to be
Registrable Securities (and such Holder shall cease to have any registration
rights with respect to such securities under this Agreement) on the date and to
the extent that (a) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of pursuant to such effective
Registration Statement, (b) such Registrable Securities have been sold or
transferred in accordance with the requirements of Rule 144, (c) such
Registrable Securities have been otherwise transferred or disposed of,
certificates therefor not bearing a legend restricting further transfer or
disposition thereof shall have been delivered by the Company and, at such time,
subsequent transfer or disposition of such securities shall not require
registration of such securities under the Securities Act, (d) all Registrable
Securities then owned by such Holder may be sold or transferred by such Holder
without holding period, volume or manner of offering limitations under the
Securities Act and the rules and regulations thereunder (assuming for this
purpose that all outstanding Warrants are exercised on a cashless exercise
basis), (e) all Registrable Securities then owned by such Holder may be sold or
transferred by such Holder within any three-month period in accordance with the
requirements of Rule 144 (assuming for this purpose that all outstanding
Warrants are exercised on a cashless exercise basis) or (f) such Registrable
Securities have ceased to be outstanding.”

 

4. Underwritten Offerings. Notwithstanding the provisions of Section 3(c) or
Section 4(c) of the Agreement, the Plan of Distribution attached as Exhibit A to
the Agreement or any other provision of the Agreement, as amended by this
Amendment, each person listed on the signature pages hereof under the heading
“Series A Preferred Stockholders” hereby irrevocably waives the right of the
Holders to demand an Underwritten Offering under the Shelf Registration
Statement pursuant to Section 4(c) or any other provision of the Agreement. All
capitalized terms used in this Section 4 and not defined in this Amendment shall
have the meanings given to such terms in the Agreement.

 

5. Demand Registrations. Section 4(f) of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(f) Subject to Section 4(g), a registration requested pursuant to this
Section 4 shall not be deemed to be effected for purposes of this Section 4:
(i) if the Registration Statement for such registration has not been declared
effective by the SEC or become effective in accordance with the Securities Act
and the rules and regulations thereunder; (ii) in the case of a Registration
Statement which does not contemplate an Underwritten Offering, if such
Registration Statement does not remain effective for at least 120 days (or such
shorter period that will terminate when all Registrable Securities covered by
such Registration Statement have been sold or withdrawn); (iii) in the case of a
Registration Statement which contemplates an Underwritten Offering, if (A) such
Registration Statement does not remain effective for at least 120 days plus such
longer period (not to exceed 90 days after the 120th day) as, in the opinion of
counsel for the underwriter or underwriters, is required by law for the delivery
of a Prospectus in connection with the sale of Registrable

 

-3-



--------------------------------------------------------------------------------

Securities by an underwriter or dealer, or (B) the conditions to closing
specified in the applicable underwriting agreement are not satisfied by reason
of a violation or breach of such underwriting agreement or this Agreement by the
Company; or (iv) if, as a result of a determination made by the lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Holders pursuant to Section 6(a), the Holders shall not be entitled to include
at least 75% of the Registrable Securities that such Holders requested pursuant
to Section 4(a) to be so included in such registration (calculated on an
as-converted basis, assuming that all Registrable Securities requested for
inclusion in such registration that are convertible into or exercisable for
Common Stock are converted into or exercised for Common Stock).”

 

6. Cutbacks. Section 6 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6. Cutbacks.

 

(a) Offerings by the Holders, the WCAS Stockholders or the TCP Holders. In
connection with any offering covered by a Registration Statement filed pursuant
to Section 4 of this Agreement, Section 4 of the WCAS Registration Rights
Agreement or Section 4 of the TCP Registration Rights Agreement, if the lead
managing underwriter or (if the offering shall not be an Underwritten Offering)
the Holders, the WCAS Stockholders or the TCP Holders who have exercised a
demand registration to initiate such offering give written notice (a “Cutback
Notice”) to the Company (it being understood that the Company shall as soon as
reasonably practicable deliver copies of any such notice that has not been made
by the Holders to all Holders who have requested to include Registrable
Securities in such offering) that, in its or their reasonable and good faith
opinion, the Registrable Securities, the WCAS Registrable Securities and the TCP
Registrable Securities requested to be included in such offering exceed the
number which can be sold in such offering without being likely to have a
significant adverse effect on the offering price, timing or distribution of the
class of securities offered, on the market for the securities offered or on the
market for the Common Stock (an “Adverse Offering Effect”), then the Company
shall include in such offering only the number of Registrable Securities, WCAS
Registrable Securities and TCP Registrable Securities which, in the good faith
opinion of such underwriter or (if the offering shall not be an Underwritten
Offering) the Holders, the WCAS Stockholders or the TCP Holders who have
exercised a demand registration to initiate such offering, as the case may be,
can be included without having an Adverse Offering Effect. In such event, the
shares of Common Stock and other securities to be included in such offering
shall consist of (i) first, all of the Registrable Securities that the Holders
propose to sell pursuant to Section 4 or 5, all of the WCAS Registrable
Securities that the WCAS Stockholders propose to sell pursuant to Section 4 or 5
of the WCAS Registration Rights Agreement and all of the TCP Registrable
Securities that the TCP Holders propose to sell pursuant to Section 4 or 5 of
the TCP Registration Rights Agreement (with any reduction in such number being
allocated among the Holders, the WCAS Stockholders and the TCP Holders pro-rata
based on the number, as of the date of delivery of the first Cutback Notice

 

-4-



--------------------------------------------------------------------------------

delivered to the Holders, the WCAS Stockholders and the TCP Holders in
connection with such offering, of shares of Common Stock represented by the
Registrable Securities, the WCAS Registrable Securities or the TCP Registrable
Securities, as the case may be, requested by the Holders, the WCAS Stockholders
and the TCP Holders to be included in such offering, calculated on an
as-converted basis assuming that all of the Registrable Securities of the
Holders, all of the WCAS Registrable Securities of the WCAS Stockholders and all
of the TCP Registrable Securities of the TCP Holders requested to be so included
that are convertible into or exercisable for Common Stock are converted into or
exercised for Common Stock as of such date), (ii) second, the number, if any, of
shares of Common Stock or other securities the Company proposes to sell for its
own account that, in the reasonable and good faith opinion of such lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Holders, the WCAS Stockholders or the TCP Holders who have exercised a demand
registration to initiate such offering can be sold without having an Adverse
Offering Effect, and (iii) third, the number, if any, of other shares of Common
Stock and other securities requested to be included in such offering that, in
the reasonable and good faith opinion of such lead managing underwriter or (if
the offering shall not be an Underwritten Offering) the Holders, the WCAS
Stockholders or the TCP Holders who have exercised a demand registration to
initiate such offering can be sold without having an Adverse Offering Effect,
such other shares of Common Stock and other securities to be allocated among the
holders thereof who have requested that their shares and other securities be so
included in accordance with the provisions of their registration rights
agreements with the Company.

 

(b) Offerings by the Company. Each Holder wishing to include Registrable
Securities pursuant to Section 5(a) in any offering covered by a Registration
Statement filed by the Company relating to a public offering of Common Stock or
other securities for its own account (other than in connection with an Excluded
Registration) shall have the right to include such Registrable Securities in any
such offering only to the extent that the inclusion of such Registrable
Securities shall not reduce the number of shares of Common Stock or other
securities to be offered and sold therein by the Company for its own account. In
connection with the inclusion of Registrable Securities pursuant to Section 5(a)
in any such offering by the Company, if the lead managing underwriter in an
Underwritten Offering delivers a Cutback Notice to the Company (it being
understood that the Company shall as soon as reasonably practicable deliver
copies of any such notice to all Holders who have requested to include
Registrable Securities in such offering) or (if the offering shall not be an
Underwritten Offering) the Company delivers a Cutback Notice to the Holders,
then the Company shall include in such offering, in addition to the securities
the Company proposes to sell for its own account, only the aggregate number of
securities that, in the reasonable and good faith opinion of such lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Company, can be included without having an Adverse Offering Effect. Such
aggregate number of securities to be included in such offering shall be
allocated on a pro rata basis among (i) the Holders who have requested
Registrable

 

-5-



--------------------------------------------------------------------------------

Securities be so included, (ii) the WCAS Stockholders who have requested WCAS
Registrable Securities be so included and (iii) the TCP Holders who have
requested TCP Registrable Securities be so included, based on the number, as of
the date of delivery of the first Cutback Notice delivered to the Holders, the
WCAS Stockholders and the TCP Holders in connection with such offering, of
shares of Common Stock represented by the Registrable Securities, the WCAS
Registrable Securities or the TCP Registrable Securities, as the case may be,
requested by the Holders, the WCAS Stockholders and the TCP Holders to be
included in such offering, calculated on an as-converted basis assuming that all
of the Registrable Securities of the Holders, all of the WCAS Registrable
Securities of the WCAS Stockholders and all of the TCP Registrable Securities of
the TCP Holders requested to be so included that are convertible into or
exercisable for Common Stock are converted into or exercised for Common Stock as
of such date. No other securities shall be included in such offering except to
the extent that, in the reasonable and good faith opinion of such lead managing
underwriter or (if the offering shall not be an Underwritten Offering) the
Company, such securities can be included without having an Adverse Offering
Effect.

 

(c) Other Offerings In connection with any offering described in Section 5(a),
other than an offering covered by a Registration Statement filed pursuant to
Section 4 of this Agreement, Section 4 of the WCAS Registration Rights Agreement
or Section 4 of the TCP Registration Rights Agreement, or an offering by the
Company for its own account, if the lead managing underwriter (if the offering
shall be an Underwritten Offering) or the Initiating Securityholder (if the
offering shall not be an Underwritten Offering) delivers a Cutback Notice to the
Company (it being understood that the Company shall as soon as reasonably
practicable deliver copies of any such notice to all Holders who have requested
to include Registrable Securities in such offering), then the Company shall
include in such offering only the number of Registrable Securities, WCAS
Registrable Securities, TCP Registrable Securities and Other Registrable
Securities which, in the good faith opinion of such underwriter or the
Initiating Securityholders, as the case may be, can be included without having
an Adverse Offering Effect. In such event, the shares of Common Stock and other
securities to be included in such offering shall consist of (i) first, all of
the Registrable Securities that the Holders propose to sell pursuant to
Section 5, all of the WCAS Registrable Securities that the WCAS Stockholders
propose to sell pursuant to Section 5 of the WCAS Registration Rights Agreement,
all of the TCP Registrable Securities that the TCP Holders propose to sell
pursuant to Section 4 of the TCP Registration Rights Agreement and all Other
Registrable Securities that the Initiating Securityholders propose to sell (with
any reduction in such number being allocated pro-rata based on the number, as of
the date of delivery of the first Cutback Notice delivered to the Holders, the
WCAS Stockholders and the TCP Holders in connection with such offering, of
shares of Common Stock represented by the Registrable Securities, the WCAS
Registrable Securities or the TCP Registrable Securities, as the case may be,
requested by the Holders, the WCAS Stockholders and the TCP Holders to be
included in such offering, calculated on an as-converted basis assuming that all
of the Registrable Securities of the Holders, all of the WCAS Registrable
Securities of the WCAS Stockholders and all of the TCP Registrable

 

-6-



--------------------------------------------------------------------------------

Securities of the TCP Holders requested to be so included that are convertible
into or exercisable for Common Stock are converted into or exercised for Common
Stock as of such date), (ii) second, the number, if any, of shares of Common
Stock or other securities the Company proposes to sell for its own account that,
in the reasonable and good faith opinion of such lead managing underwriter or
the Initiating Securityholders, as applicable, can be sold without having an
Adverse Offering Effect, and (iii) third, the number, if any, of other shares of
Common Stock and other securities requested to be included in such offering
that, in the reasonable and good faith opinion of such lead managing underwriter
or the Initiating Securityholders, as applicable, can be sold without having an
Adverse Offering Effect, such other shares of Common Stock and other securities
to be allocated among the holders thereof who have requested that their shares
and other securities be so included in accordance with the provisions of their
registration rights agreements with the Company.”

 

7. Reports Under the Exchange Act. Section 14 of the Agreement is hereby amended
and replaced in its entirety to read as follows:

 

“14. Reports Under the Exchange Act. For so long as any Registrable Securities
remain outstanding, the Company shall use best efforts (a) to file with the SEC
in a timely manner all reports required to be filed by the Company pursuant to
Section 13 or 15(d) of the Exchange Act and (b) to comply with all rules and
regulations of the SEC applicable in connection with the use of Rule 144 and to
take such other actions and furnish any Holder with such information as such
Holder may reasonably request in order to avail itself of Rule 144 or any other
rule or regulation of the SEC allowing such Holder to sell any Registrable
Securities without registration.”

 

8. No Inconsistent Agreements; Most Favorable Provisions. Section 15 of the
Agreement is hereby amended and replaced in its entirety to read as follows:

 

“15. No Inconsistent Agreements; Most Favorable Provisions. The Company is not
currently a party to, and after the date hereof shall not enter into, any
agreement which is inconsistent with the rights granted to the Holders of
Registrable Securities by this Agreement. The Holders agree for purposes of this
Section 15 that (i) the WCAS Registration Rights Agreement, as amended as of the
date hereof by Amendment No. 1 and Amendment No. 2 thereto, and (ii) the TCP
Registration Rights Agreement in the form attached hereto as Exhibit A are not
inconsistent with the rights of the Holders hereunder. If the Company shall
(A) further amend the WCAS Registration Rights Agreement, (B) amend the TCP
Registration Rights Agreement or (C) enter into any agreement after the date
hereof with any other Person, in each case, pursuant to which the WCAS
Stockholders under the WCAS Registration Rights Agreement, the TCP Holders under
the TCP Registration Rights Agreement or such other Person under such other
agreement, as the case may be, shall have registration rights with respect to
any security of the Company that are materially more favorable to the WCAS
Stockholders, the TCP Holders or such other Person, as the case may be, than
those set forth in this Agreement, this Agreement shall thereupon, and without

 

-7-



--------------------------------------------------------------------------------

any further action on the part of any Holder or the Company, be deemed to be,
and shall be, automatically amended to provide such materially more favorable
rights to the Holders. Notwithstanding the foregoing provisions of this
Section 15, this Section 15 shall not apply to, and shall not provide the
Holders with any rights with respect to, any agreement relating to a Rule 144A
Resale Shelf Registration.”

 

9. Assignment of Registration Rights. Section 16 of the Agreement is hereby
amended and replaced in its entirety to read as follows:

 

“16. Assignment of Registration Rights. The right to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned (but
only with all related obligations hereunder) by any Holder in connection with a
transfer of such Registrable Securities to any transferee who, immediately
following such transfer, holds at least 5% of then-outstanding Registrable
Securities (calculated on an as-converted basis, assuming that all outstanding
Registrable Securities that are convertible into or exercisable for Common Stock
are converted into or exercised for Common Stock); provided that, as a condition
to the effectiveness of such assignment, such transferee shall be required to
execute a counterpart of this Agreement and each amendment to this Agreement;
and provided further, that the foregoing 5% ownership condition shall not apply
to any transfer of Registrable Securities by a Holder to any transferee who is
an Affiliate of such Holder immediately prior to such transfer. Upon such
transferee’s execution of such counterparts, such transferee shall be deemed to
be a Holder for all purposes of this Agreement and shall be entitled to the
benefits of, and shall be subject to the restrictions contained in, this
Agreement, as amended from time to time, as a Holder hereunder to the same
extent as if such transferee had originally been included in the definition of a
Holder and had originally been a party hereto.”

 

10. Miscellaneous. This Amendment shall not constitute an amendment or
modification of any provision of the Agreement not expressly referred to herein.
Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement shall remain unchanged and in full force and effect.
This Amendment may be executed in counterparts, all of which shall together
constitute a single agreement.

 

11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph hereof.

 

COMPANY:

ITC^DELTACOM, INC.

By:

 

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:

 

Richard E. Fish, Jr.

Title:

 

Chief Financial Officer

[signatures of Series A Preferred Stockholders on following pages]

 

-9-



--------------------------------------------------------------------------------

/s/ Campbell B. Lanier, III

--------------------------------------------------------------------------------

Campbell B. Lanier, III

THE BURTON PARTNERSHIP, LIMITED PARTNERSHIP

By:

 

/s/ Donald W. Burton

--------------------------------------------------------------------------------

Name:

 

Donald W. Burton

Title:

 

General Partner

THE BURTON PARTNERSHIP (QP), L.P.

THE BURTON PARTNERSHIP QP,

      LIMITED PARTNERSHIP

By:

 

/s/ Donald W. Burton

--------------------------------------------------------------------------------

Name:

 

Donald W. Burton

Title:

 

General Partner

/s/ Douglas A. Shumate

--------------------------------------------------------------------------------

Douglas A. Shumate

/s/ J. Smith Lanier, II

--------------------------------------------------------------------------------

J. Smith Lanier, II

/s/ Elizabeth Walker Lanier

--------------------------------------------------------------------------------

Elizabeth Walker Lanier

/s/ Carol L. Hodges

--------------------------------------------------------------------------------

Carol L. Hodges

/s/ Ellen L. Collins

--------------------------------------------------------------------------------

Ellen L. Collins

 

-10-



--------------------------------------------------------------------------------

/s/ John T. Lanier

--------------------------------------------------------------------------------

John T. Lanier

/s/ Elizabeth L. Lester

--------------------------------------------------------------------------------

Elizabeth L. Lester

The 1997 Trust FBO Campbell B. Lanier, IV

By:

 

/s/ James O. Hayes, Jr.

--------------------------------------------------------------------------------

Name:

 

James O. Hayes, Jr.

Title:

 

Trustee

The 1999 Trust FBO Campbell B. Lanier, IV

By:

 

/s/James O. Hayes, Jr.

--------------------------------------------------------------------------------

Name:

 

James O. Hayes, Jr.

Title:

 

Trustee

 

-11-